Per Curiam.
Upon an examination of the record and a consideration of all the facts and circumstances bearing upon the subject, we think that the court below was quite justified in vacating the order appointing Mr. Guiteau, receiver.
We quote with approbation, so far as they are applicable to the facts and circumstances referred to, the remarks of Justice Lawrence in the case of Fraser v. Hunt (Daily Register, Dec. 19, 1882).
The order appealed from should be affirmed with ten dollars costs and disbursements.